Citation Nr: 9935812	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-17 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
intervertebral disc disease secondary to service-connected 
pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active miliary service from January 1982 to 
December 1984 and May 1989 to December 1991.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO) August 1998 rating decision which denied a request to 
reopen a claim of service connection for intervertebral disc 
disease secondary to service-connected pulmonary sarcoidosis.

In September 1998, the veteran notified the RO that he wanted 
a hearing at the RO before a member of the Board.  In April 
1999, he stated that he no longer desired such a hearing.  
The Board will proceed below in accordance with the veteran's 
specific wishes.  38 C.F.R. § 20.702(e) (1998).

In April 1999, the RO reopened and denied the veteran's claim 
for service connection for intervertebral disc disease 
secondary to service-connected pulmonary sarcoidosis.  
Determinations by the RO as to newness and materialty are not 
deemed relevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, as an initial matter, the Board must 
consider whether new and material evidence has been submitted 
to reopen this claim; thus, the issue is as set forth on the 
title page above.


FINDINGS OF FACT

1.  The RO denied the veteran's request to reopen a claim of 
service connection for intervertebral disc disease secondary 
to service-connected pulmonary sarcoidosis in July 1996; he 
was notified of the denial in August 1996 and did not file a 
timely appeal.

2.  Additional evidence submitted since the July 1996 rating 
decision bears directly on the issue of whether the veteran's 
intervertebral disc disease was caused or aggravated by his 
service-connected pulmonary sarcoidosis, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran has presented recent competent medical 
evidence suggesting a nexus or link between his 
intervertebral disc disease and the in-service receipt of 
steroid medication for service-connected pulmonary 
sarcoidosis.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO July 1996 denial of the 
request to reopen a claim of service connection for 
intervertebral disc disease secondary to service-connected 
pulmonary sarcoidosis is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1998).

2.  The claim of service connection for intervertebral disc 
disease secondary to service-connected pulmonary sarcoidosis 
is a plausible claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his intervertebral disc disease is 
the result of the steroid medication used to treat his 
service-connected pulmonary sarcoidosis in service.  In the 
alternative, he contends that his intervertebral disc disease 
was incurred on a direct basis in service.  He maintains that 
he has submitted new and material evidence to warrant 
reopening of his claim of service connection for 
intervertebral disc disease secondary to service-connected 
pulmonary sarcoidosis.

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  When new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
This definition of new and material evidence has recently 
been endorsed by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

The veteran is service connected for pulmonary sarcoidosis 
for which a 10 percent disability evaluation has been 
assigned since December 1991.  By decision in April 1995, the 
RO denied the veteran's claim of service connection for 
intervertebral disc disease.  

In July 1996, the RO denied the veteran's request to reopen a 
claim of service connection for intervertebral disc disease 
secondary to service-connected pulmonary sarcoidosis.  In 
denying the request, the RO indicated that the veteran's 
claim for service connection had been previously denied 
because the evidence did not show that his intervertebral 
disc disease was related to service or his service-connected 
pulmonary sarcoidosis.  It also indicated that the evidence 
did not include a medical finding or opinion that 
intervertebral disc disease was caused by the medication used 
to treat his pulmonary sarcoidosis in service.

The relevant evidence of record at the time of the July 1996 
rating decision included the veteran's service medical 
records showing treatment for his pulmonary sarcoidosis with 
Prednisone.  In January 1990, the veteran complained of low 
back pain and the assessment was a lumbar strain.  It was 
noted that he did not have a history of back trauma.  A March 
1991 record shows that he experienced intermittent back pain 
and that he was assessed as having muscle soreness.  It was 
noted that steroid myopathy was not the likely cause of his 
muscle soreness.  Later that month, he reported experiencing 
back pain when he breathed.  The assessment was comfort-
altered pain.  In April 1991, it was noted that he had some 
back pain.  The pertinent assessments were back pain of an 
unknown etiology, possible relationship to sarcoid but 
myopathy doubted, and possible relationship to soft tissue 
rheumatism.  Later that month, it was noted that his upper 
back pain resolved with Robaxin.  The pertinent assessment 
was muscle spasms.  A May 1991 record shows that he 
experienced muscle cramps.  It was noted that various doctors 
were unable to explain the cause of the veteran's cramps.  
Later that month, he reported pain in his hip and when he 
walked.  The impression was sarcoid with multiple aches.  In 
June 1991, his muscle cramps had resolved, but he continued 
to experience some hip pain.  The assessment was hip pain 
possibly due to sarcoid, an entrapped nerve, or a muscle 
spasm.  An October 1991 Report of Medical History shows that 
the veteran reported he had not had any recurrent back pain.

On VA medical examination in February 1992, a clinical 
evaluation of the veteran's musculoskeletal system revealed 
normal findings.  He was diagnosed as having sarcoidosis.

VA outpatient treatment records from December 1992 to October 
1994 show that July 1994 magnetic resonance imaging (MRI) 
testing of the veteran's lumbar spine revealed a herniated 
disc at L3-L4, impingement of the L3 nerve root and disc 
bulging at L4-L5.  In August 1994, he was seen with 
complaints of back pain.  Examination revealed some 
subjective numbness at his L5 area.  The assessment was that 
his radicular pain was not clearly attributable to the lumbar 
disc bulge found on MRI.  It was noted that sarcoid 
involvement was a remote possibility.  An October 1994 record 
shows that he was seen with complaints of back pain.  The 
diagnostic impressions were low back pain and history of disc 
disease.

On VA medical examination in May 1993, a clinical evaluation 
of the veteran's musculoskeletal system revealed normal 
findings.  It was noted that he had a good posture.  He was 
diagnosed as having probable sarcoid cardiomyopathy.

Private medical records, dated in December 1995, show that 
the veteran underwent a right laminotomy and discectomy with 
foraminotomy at L3-L4 and L4-L5.  The postoperative diagnosis 
was herniated disc at L3-L4 and L4-L5.

Relevant evidence added to the record since the RO July 1996 
rating decision includes a VA radiology report, dated in July 
1994, showing normal findings on X-ray examination of the 
veteran's lumbar spine.  In July 1994, a VA staff physician 
advised the veteran that his symptoms were due to a bad disc.

A VA radiology report, dated in February 1995, shows that MRI 
testing of the veteran's lumbar spine revealed a herniated 
nucleus pulposus at L3-L4 and a bulging disc at L4-L5 with 
spinal stenosis at both levels.

Private medical records, dated in October 1997, show that the 
veteran underwent a right L3-4 laminotomy and discectomy.  
The diagnosis at discharge was recurrent L3-4 herniated disc 
with right lower extremity radiculopathy.

In April 1998, J. St. John, M.D., reported that a March 1998 
examination of the veteran revealed a limited range of lumbar 
spine motion.  Dr. St. John maintained that, in view of the 
severity of the veteran's multi-level degenerative disc 
disease, his spine pathology can be entirely attributed to 
the steroid treatment which he received for his sarcoidosis 
during his period of service.

On VA medical examination in July 1998, the veteran's range 
of lumbar motion and lordotic curvature were diminished.  X-
ray examination of his lumbar spine revealed moderate 
narrowing at L3-4 and perhaps some narrowing at L4-5.  The 
diagnosis was degenerative disc disease of the lumbosacral 
spine, status post three surgeries.  The examiner commented 
that the veteran's steroid use in the military was not the 
cause of his degenerative disc disease.  He reported that the 
steroid in question, Prednisone, was a drug known to cause 
osteoporosis and compression fractures of the spine.  He 
further stated that a bone density study of the veteran had 
excluded osteoporosis, and that his symptoms involved the 
intervertebral discs rather than diminished bone density.  
The examiner indicated that, in the absence of osteoporosis, 
there was no pathological mechanism by which the veteran's 
steroid use could have caused his back pain.

In July 1998, Dr. St. John reported a May 1998 examination of 
the veteran revealed that the severity of his pain had 
improved.

In September 1998, an official with the U.S. Postal Service 
advised the veteran that an August 1998 medical examination 
revealed that he was unfit to perform the duties of his craft 
due to severe degenerative arthritis of the spine.

At his April 1999 hearing, the veteran testified that he had 
treated his service-connected pulmonary sarcoidosis with 
Prednisone from 1991 until 1994.  He also stated that his 
ongoing back pain and pain down his hip and leg during that 
period which had been suppressed by Prednisone.

Based on the foregoing, the Board finds that the veteran has 
presented new and material evidence to warrant the reopening 
of his claim for service connection for intervertebral disc 
disease secondary to service-connected pulmonary sarcoidosis.  
As reported earlier, the RO denied the claim in July 1996, in 
part, because the evidence did not include a medical finding 
or opinion that the veteran's intervertebral disc disease was 
caused by the medication used to treat his pulmonary 
sarcoidosis in service.  However, the April 1998 opinion from 
Dr. St. John shows that he specifically related the veteran's 
spine pathology to the steroid treatment which he received 
for pulmonary sarcoidosis during service.  This medical 
evidence undermines part of the basis for the RO denial in 
1996, namely that there was no evidence that the veteran's 
intervertebral disc disease was caused by the medication used 
to treat his pulmonary sarcoidosis in service.  Thus, the 
evidence received since the prior RO rating decision is new 
and material, and it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the veteran's 
claim for service connection for intervertebral disc disease 
secondary to service-connected pulmonary sarcoidosis is 
reopened, and a review of the entire evidence of record is 
warranted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for intervertebral disc disease 
secondary to service-connected pulmonary sarcoidosis is 
reopened.

	(CONTINUED ON NEXT PAGE)

REMAND

As a preliminary matter, the Board notes that, in 
adjudicating the claim on the merits, the veteran will not be 
prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In particular, as reported earlier, the RO 
considered the veteran's claim on its merits in April 1999.  
Thus, he was provided the pertinent law and regulations 
governing the claim.  Moreover, he and his representative 
have consistently argued the merits of the claim.  Therefore, 
he had notice of the merits adjudication and his interests 
are not prejudiced by the Board's adjudication of the claim 
on the merits.  Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).

The Board further notes that, at the April 1999 hearing, the 
veteran's representative requested further medical opinion 
regarding the etiology of the veteran's intervertebral disc 
disease.

Before reaching the merits of the veteran's claim, the 
threshold question to be resolved is whether he has presented 
evidence that his claim for service connection is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation alone is not 
sufficient; the veteran must submit evidence in support of 
his claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Board finds that the veteran's claim of service 
connection for intervertebral disc disease secondary to 
service-connected pulmonary sarcoidosis is well grounded 
under 38 U.S.C.A. § 5107(a), as it is plausible under the 
circumstances of this case.  Murphy, 1 Vet. App. at 78.  
Specifically, as reported earlier, the veteran contends that 
his intervertebral disc disease is the result of the steroid 
medication used to treat his service-connected pulmonary 
sarcoidosis in service.  In the alternative, he contends that 
his intervertebral disc disease was incurred on a direct 
basis in service.  His claim is plausible as the evidence 
includes service medical records showing that he was treated 
for back pain and that he treated his pulmonary sarcoidosis 
with Prednisone, and an April 1998 letter from Dr. St. John 
which related the current intervertebral disc disease to in-
service steroid medication.

The Board must consider independent medical evidence in 
supporting recorded findings, rather than providing its own 
medical judgment in the guise of a Board opinion.  Where the 
Board determines that the evidence of record is insufficient 
for a fully informed evaluation, the Board is free to 
supplement to the record by seeking advisory opinion or 
ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 175, 175 (1991).  In addition, where an issue of 
causation is developed, an adequate record should include an 
opinion as to any possible relationship.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).

Under the facts of this case, the veteran was treated for 
back pain in service which, occasionally, was found to be 
related to his pulmonary sarcoidosis.  In addition, while the 
April 1998 opinion from Dr. St. John suggests that the 
veteran's intervertebral disc disease can be related to his 
in-service use of steroid medication, the most recent VA 
examination report indicates that in-service steroid 
treatment was not the cause of intervertebral disc disease.  
As such, there remains a wide diversity of medical opinion, 
requiring reconciliation, as to whether the veteran's 
intervertebral disc disease is related to his period of 
service, his in-service use of steroid medication, or some 
other cause.  Thus, a clarifying medical opinion is necessary 
for a fully informed evaluation of this claim.  Colvin, 1 
Vet. App. at 175.

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates or 
treatment of all medical care providers 
who may have treated him after his 
discharge from service for intervertebral 
disc disease.  After obtaining any 
necessary release, the RO should attempt 
to obtain copies of all pertinent 
treatment records identified (not already 
of record) for association with the 
claims folder.

2.  Thereafter, the RO should forward the 
veteran's complete claims file to a VA 
physician (different from the VA 
physician who examined him in 1998) to 
ascertain the nature and etiology of his 
intervertebral disc disease.  Any test or 
study indicated should be scheduled and 
performed and all findings reported in 
detail.  The claims file must be made 
available to the VA physician for review 
in conjunction with the opinion as to the 
origin of the veteran's intervertebral 
disc disease, to include whether it is at 
least as likely as not that the veteran's 
intervertebral disc disease is causally 
related to his service-connected 
pulmonary sarcoidosis, including whether 
his in-service use of steroid medication 
caused his intervertebral disc disease.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
accomplished.  If any development is 
incomplete appropriate corrective action 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  The RO should then readjudicate the 
veteran's claim of service connection for 
intervertebral disc disease as either on 
a direct basis or secondary to his 
service-connected pulmonary sarcoidosis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

If the benefit on appeal is not granted, the RO should issue 
a supplemental statement of the case and provide the veteran 
and his representative an opportunity to respond.  The case 
should then be returned to the Board for further 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

